(No Syllabus.)
AFFIRMED.
The appellant was convicted in the Circuit Court of Multnomah County of the crime of murder in the second degree. From such judgment he appeals to this court.
No bill of exceptions has been filed in this appeal, and, while the brief discloses several alleged errors, we cannot consider them in the absence of a bill of *Page 254 
exceptions. This leaves nothing but the sufficiency of the indictment and the jurisdiction of the court to be considered upon appeal, and these sufficiently appear.
The judgment of the Circuit Court is therefore affirmed.
AFFIRMED.
BURNETT, RAND and COSHOW, JJ., concur.